Citation Nr: 0502097	
Decision Date: 01/28/05    Archive Date: 02/07/05

DOCKET NO.  03-14 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved pension benefits in the amount of $19,627.00 plus 
interest, to include consideration of whether the overpayment 
was properly created.



REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services



ATTORNEY FOR THE BOARD

Michael Martin, Counsel



INTRODUCTION

The veteran had active service from September 1949 to July 
1952.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 2002 by the 
Committee on Waivers and Compromises (Committee) at the 
Department of Veterans Affairs (VA) Reno, Nevada, Regional 
Office (RO).  


FINDINGS OF FACT

1.  An overpayment of $19,051.00 was created when the 
appellant received pension benefits which were paid based on 
incomplete information regarding the appellant's income.

2.  Recovery of the full amount of the overpayment would 
result in hardship on the veteran.  

3.  Recovery of one half of the overpayment would not be 
against equity and good conscience.  


CONCLUSION OF LAW

A partial waiver of recovery of an overpayment of pension 
benefits in the amount of $9,525.50.00 is warranted.  
38 U.S.C.A. § 5302(c) (West 2002); 38 C.F.R. §§ 1.962, 1.965 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Significantly however, the legislation is not applicable to a 
claim for a waiver of an overpayment.  See Barger v. 
Principi, 16 Vet. App. 132 (2992).  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  All relevant evidence identified by the appellant 
was obtained and considered.  The claims file contains the 
veteran's financial status reports.  The appellant has 
effectively withdrawn his request for a hearing.  A hearing 
was scheduled at the RO; however, the veteran opted instead 
to have an informal conference.  For the foregoing reasons, 
the Board concludes that all reasonable efforts were made by 
the VA to obtain evidence necessary to substantiate the 
claim.  The Board finds that the reports coupled with the 
other evidence of record provide sufficient information to 
adequately evaluate the claim.  Therefore, no further 
assistance to the appellant with the development of evidence 
is required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the new implementing regulations 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran are to be avoided).  The VA 
has satisfied its obligation to notify and assist the veteran 
in this case.  Further development and further expending of 
the VA's resources is not warranted.  Taking these factors 
into consideration, there is no prejudice to the veteran in 
proceeding to consider the claim on the merits.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).

Many of the facts pertaining to the claim for a waiver of 
overpayment of pension are not in dispute.  The veteran 
originally applied for VA nonservice-connected pension 
benefits in February 1993.  In his claim form, he reported 
that he did not have any income except help from his family 
to pay his rent and food bills.  He specifically indicated 
that he received nothing from the Social Security 
Administration.  He also specified that he had no income from 
wages.  In a decision of September 1993, the RO determined 
that the veteran was permanently and totally disabled for 
pension purposes.  The VA subsequently began paying the 
veteran pension benefits.  In a letter from the RO dated in 
October 1993, the veteran was notified that the VA pays a 
pension which is the difference between countable annual 
income and a maximum annual rate.  It was noted that his 
award had been based on countable income of zero dollars.  It 
was further noted in the letter that: 

Your rate of VA pension depends on total 
"family" income which includes your 
income and that of any dependents.  We 
must adjust the payments whenever this 
income changes.  You must notify us 
immediately if income is received from 
any source other than that shown above.  
You must also report any changes in the 
income shown above.  Your failure to 
promptly tell VA about income changes may 
create an overpayment which will have to 
be repaid.    

In October 1993, the RO received a copy of a notification 
from the Social Security Administration indicating that the 
veteran received Supplemental Security Income payments in the 
amount of $434 per month beginning that month.  That type of 
payment is not considered to be countable income for VA 
pension purposes.  In March 1994, the veteran submitted an 
improved pension eligibility verification report in which he 
denied having any income other than his VA pension.  He 
reported receiving Social Security in the amount of zero 
dollars.  

In July 1994, the RO sent a letter to the veteran which 
advised him that the amount of money which he received from 
the VA was dependent on many things, and that one of the most 
important was his income.  He was reminded to tell the VA 
immediately if there was any change in his income.  

In March 1997, the veteran submitted another improved Pension 
Eligibility Verification form in which he denied receipt of 
any income other than the VA pension.  

In February 2000, the veteran submitted a claim for special 
monthly pension based on the need for aid and attendance.  
However, in a decision of June 2000, the RO denied that 
claim.  

In March 2001, the veteran reported to the RO that he was in 
receipt of Social Security Retirement benefits in the amount 
of $893.  A Social Security Administration data printout 
indicates that payment of such benefits had started in August 
1999.  He reportedly received $843 per month from 8/99, $863 
from 12/99, $886 from 1/00, and $917 from 12/00.  

In a letter dated in May 2001, the RO notified the veteran 
that they had received information showing that he had more 
income that had previously been known, and that the VA 
planned to reduce his VA pension.  He reportedly had received 
gaming winnings from a casino in the amount of $5,295 in 
1998.  The Board notes that other documents contained in the 
claims file refer to the gambling income as having been in 
the slightly higher amount of $5,302

In a letter dated in May 2001, the RO advised the veteran 
that his payments were being terminated because the VA had 
received evidence showing that his income had changed.  The 
effective date of the termination would be October 1, 1999.  

In May 2001, the veteran submitted a Financial Status Report 
in which he requested a waiver of the overpayment.  He stated 
that repayment of the money which he owed to the VA would 
cause tremendous hardship.  

A Social Security Administration form reflects that the 
veteran was paid a total of $11,407 in benefits in 2001.

In a debt management referral form dated in May 2001, the RO 
calculated the total amount of the overpayment due to 
unreported Social Security payments as being $14,325.  This 
was calculated by adding the total amount of pension which 
the veteran received subsequent to the date his Social 
Security retirement payments commenced.  The RO also 
indicated that the total amount to be considered for waiver 
was $19,627.  The RO arrived at that figure by adding the 
$14,325 overpayment amount due to receipt of Social Security 
to the unreported income from a casino.  The total amount 
figured by the RO is 7 dollars higher than the $19,620 figure 
calculated by the Board.  The Board will use its own 
calculation as that figure is more favorable to the veteran.  

In a Financial Status Report dated in June 2002, the veteran 
reported that he was not employed, and that his only income 
was $940 per month from Social Security.  He calculated that 
his average monthly expenses totaled $1,007.  This figure 
included $507 for rent, $300 for food, $10 for utilities and 
heat, $30 for cable television, $35 for clothing and misc, 
and $40 for gasoline, and $85 for car insurance.  Regarding 
his assets, he reported having $1,600 cash in the bank, $100 
cash on hand, and a 1997 automobile worth $3,000, for total 
assets of $4,700.  He did not report any debts.  

In July 2002, the Committee on Waivers and Compromises denied 
the claim for a waiver, noting that the veteran had been at 
fault in the creation of the debt by failing to notify the VA 
of his income from Social Security retirement in a timely 
manner.  The veteran appeals that decision.  

In a statement in support of claim dated in October 2002, the 
veteran reported that the income of $5,302 from gambling was 
not a total gain because of all of his gambling losses.  He 
stated that he had provided the VA with hundreds of tickets 
showing his losses at gambling with about 15 casinos in Las 
Vegas.  

In January 2003, the veteran submitted a letter from a 
collection agency which indicates that the total amount being 
collected in connection with the VA debt, including accrued 
interest, penalty charges, fees, and collection costs, was 
$25,122.56.  

An informal conference was held at a VA office in June 2003.  
The veteran submitted copies of eight gambling receipts dated 
in October, November and December 1998.  The total amount 
which had been wagered was $569.  

An improved pension eligibility verification report dated in 
May 2004 reflects that the veteran reported that his only 
income was $828.75 per month from Social Security.  He 
reported having $400 in cash in bank accounts.  

A letter from the RO dated in July 2004 reflects that the RO 
granted entitlement to special monthly pension based on being 
housebound.  The veteran reportedly would be paid $31 per 
month from July 1, 2003, and $32 per month from December 1, 
2003.  Such payments, however, would be subject to 
withholdings.  

A letter from the Treasury Department dated in August 2004 
reflects that $146.25 was being deducted from the veteran's 
Social Security payments to satisfy the debt owed to the VA.  

After reviewing the record, the Board initially finds that 
the vast majority of the overpayment of pension benefits was 
properly created.  Basic entitlement to pension exists if, 
among other things, the veteran meets the net worth 
requirements and has an annual income not in excess of the 
applicable maximum annual pension rate.  38 U.S.C.A. § 1521; 
38 C.F.R. §§ 3.3, 3.23, 3.274.  The maximum annual rate is 
periodically increased from year to year. 38 C.F.R. § 
3.23(a).  

By the Board's calculation, the total amount of the Social 
Security retirement income and the gambling winnings was 
$19,620.   The veteran does not dispute the amount of the 
overpayment except for his contention that he had losses from 
gambling which offset his winnings.  The Board notes, 
however, that the gambling receipts submitted by the veteran 
added up to only $569.  Therefore, the Board finds that the 
veteran's bare contention that he had losses which completely 
offset his winnings is not enough to demonstrate that he did 
not receive income from gambling.  The Board will, however 
reduce the calculated overpayment by the amount of the losses 
which the veteran had sustained.  This leaves a total 
overpayment in the amount of $19,051.  

With respect to the issue of whether a waiver of the 
overpayment is warranted under the facts of this case, the 
veteran contends that he is entitled to waiver of overpayment 
of pension benefits because collection of the amount owed 
would cause hardship.   

There cannot be any indication of fraud, misrepresentation, 
or bad faith on the part of the person seeking the waiver.  
See 38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 1.964(a), 
1.964(a)(2).  The misrepresentation must be more than non-
willful or mere inadvertence.  See 38 C.F.R. § 1.962(b).  The 
term "bad faith" generally describes unfair or deceptive 
dealing by one who seeks to gain thereby at another's 
expense.  Thus, a debtor's conduct in connection with a debt 
arising from participation in a VA benefits/services program 
exhibits bad faith if such conduct, although not undertaken 
with actual fraudulent intent, is undertaken with intent to 
seek an unfair advantage, with knowledge of the likely 
consequences, and results in a loss to the government.  See 
38 C.F.R. § 1.965(b)(2).  Lack of good faith is an absence of 
an honest intention to abstain from undertaking unfair 
advantage of the holder and/or the Government.  See 38 C.F.R. 
§ 1.965(b)(2).  After reviewing the record, the Board finds 
that the evidence does not reflect fraud, misrepresentation, 
or bad faith.  Therefore, the request for a waiver may be 
considered.  

Collection of an overpayment may be waived if collection of 
such indebtedness would be against equity and good 
conscience.  See 38 C.F.R. § 1.962.  The standard "Equity and 
Good Conscience" will be applied when the facts and 
circumstances in a particular case indicate a need for 
reasonableness and moderation in the exercise of the 
Government's rights.  The decision reached should not be 
unduly favorable or adverse to either side.  

The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  See 38 
C.F.R. § 1.965.  In making this determination, consideration 
will be given to the following elements, which are not 
intended to be all inclusive:

(1)  Fault of the debtor.  Where actions 
of the debtor contribute to the creation 
of the debt.

(2)  Balancing of faults.  Weighing fault 
of debtor against Department of Veterans 
Affairs fault.

(3)  Undue hardship.  Whether collection 
would deprive debtor or family of basic 
necessities.

(4)  Defeat the purpose.  Whether the 
withholding of benefits or recovery would 
nullify the objective for which the 
benefits were intended.

(5)  Unjust enrichment.  Failure to make 
restitution would result in unfair gain 
to the debtor.

(6)  Changing position to one's 
detriment.  Reliance on Department of 
Veterans Affairs benefits results in 
relinquishment of a valuable right or 
incurrence of a legal obligation.

The Board finds that the appellant was at fault in the 
creation of the debt.  The appellant's failure to accurately 
report his financial status, such as a change in the amount 
of his income, as he had been requested to do on an ongoing 
basis, directly resulted in the creation of the overpayment.  
The Board notes that the VA letters specifically advised him 
he had to report such information.  Therefore, the Board 
finds that he was at fault in failing to report an increase 
in such income.  

The Board further finds that the fault of the debtor 
outweighs any fault attributable to the VA.  There is no 
fault which can be attributed to the VA in this case.  The VA 
had no way of knowing that the veteran's income had not been 
fully reported. 

The Board also finds that collection of the full debt would 
deprive the appellant of basic necessities.  The financial 
status reports show that the veteran has a negative balance 
each month as his current income exceeds his expenses.  
Although he has some savings which could be used to satisfy 
part of the debt, the savings would only cover a small 
percentage of the total debt.  

The Board also finds that the recovery of the overpayment 
would tend to nullify the objective for which the benefits 
were intended.  The pension program was intended to aid 
persons with low income, and the appellant meets this 
standard as is only current income is from his Social 
Security payments which are being partially garnished to 
satisfy the debt.  Therefore, recovery of the overpayment 
would tend to defeat the purpose of the VA pension benefits 
program.

The provision regarding unjust enrichment is applicable in 
this case.  The appellant has received an overpayment of 
benefits to which he was not entitled under the law.  Waiver 
of the collection of that overpayment would result in unjust 
enrichment to the appellant.

Finally, the Board notes that there is no indication that the 
appellant has changed his position to his detriment based on 
reliance on VA benefits.  He has not reported that he made 
any large purchases or incurred other large debts based on an 
expectation of receiving VA benefits.

In summary, at least some of the elements set forth in 
38 C.F.R. § 1.965 weigh in favor of the veteran's claim for a 
waiver.  Recovery of the full amount of the overpayment would 
result in hardship on the veteran.  The facts and 
circumstances in this particular case indicate a need for 
reasonableness and moderation in the exercise of the 
Government's rights.  Recovery of one half of the overpayment 
($9,525.50) would not be against equity and good conscience.  
Such a decision allowing a partial waiver would not be unduly 
favorable or adverse to either side.  




ORDER

A partial waiver of recovery of an overpayment of pension 
benefits in the amount of $9,525.50 is granted.  



	                        
____________________________________________
	V. L. Jordan 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


